                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

COREY L. ELLIS                                                        PLAINTIFF
ADC #116314

VS.                              4:20-CV-00194-BRW

HENDERSON                                                             DEFENDANT

                                      JUDGMENT

      Based on the order entered today, this case is DISMISSED without prejudice.

      IT IS SO ORDERED this 8th day of April, 2020.

                                          Billy Roy Wilson________________
                                          UNITED STATES DISTRICT JUDGE
